DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended the claims to include limitations not previously considered.  No new matter is presented.
New and amended grounds of rejection are below set forth addressing the amended claims.  The new and amended grounds of rejection readily address the remarks filed by applicant as to the new limitations as more fully below set forth.
The amended claims overcome the previous rejections under section 112.
The rejection over Kim Kwang So N Lee Joong Yong Cha Jae Min (KR 10-0645098B1) published Nov 10, 2006 are withdrawn as the examiner now notes that the required phosphate is taught nor are certain limitations of the newly amended claims.  This reference remains relevant prior art.  The reference Zhao is the closest prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 10 attempts to recite a Markush group for the amine component.  However the use of “with” makes it unclear whether the applicant is requiring a particular combination of amines with the propanediol, a reaction product or some other combination.  For this reason the claim is indefinite.

    PNG
    media_image1.png
    238
    965
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim Interpretation/Introduction
Any and all claim interpretations including those set forth in the rejections under section 112 and introductory matter set forth herein are expressly incorporated into each and every rejection below as though fully set forth therein.
The instant claims are very broad and all encompassing (i.e. claiming chemical components by function when many are multifunctional and by genus in the independent claims and in some dependent claims by species).  Since the below prior art expressly recites each and every species of the instant claims a prima facie showing of anticipation has been established:  "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989) A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)
Overlapping ranges are disclosed by the cited prior art as more fully below set forth.   See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The amended claims include various named chemical compounds having  formula:

    PNG
    media_image2.png
    134
    1108
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    228
    1007
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    660
    836
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    310
    369
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    223
    710
    media_image6.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image7.png
    447
    341
    media_image7.png
    Greyscale







Claim Rejections
Claim(s)s 1-2, 4, 6, 8 and 19 is/are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhao (US 2014/0128299)
and
Claims 3, 5, 7, 9-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2014/0128299) 
(brought under section 103 due to overlapping ranges as to amount such as % by weight and as to carbon range such as in claim 11 the claimed 1-H Benzotriazole, 4 (5) –methyl etc. as more fully below set forth)
Regarding Claims 1-15 and 17-20:
Zhao (US 2014/0128299) discloses an aqueous metal working composition comprising in a concentrate or after dilution of a concentrate with water in a diluent.
The composition comprises components a – e [0043] where:
 a is a lubricity imparting compound [0044](meeting the limitation for a lubricating agent) and includes condensation product of ricinoleic acid [0058] (meeting the limitations of claims 1, 9 and 19 for a ricinoleic acid condensate); 
b is a water soluble corrosion inhibiting compound [0065] including dicarboxylic acids and poly carboxylic acid [0073] (i.e. ferrous corrosion inhibitor of claims 1, 9, 19 and 6); 
c is an emulsifying agent and dispersing agent [0080] including  ether carboxylate, phosphate esters, (meeting the limitations for an ether carboxylate and copolymers, glycerides, etc. [0083-0098] 
d is an alkalinity agent contributing to stability and corrosion resistance including surfactants [0118-0119] and component 
e which is a transport component of water [0123] which is de ionized water (Claim 34 reference meeting the limitation for deionized water of instant claims 1, 9 and 19)  the water is DI water [0206][0210] (i.e. deionized water)(meeting the limitations of claims 1, 9 and 19)
Each component is “at least one” and is a concentrate or may be diluted [0021-0035] (meeting the preamble language for a concentrate and claim limitations for diluted for example claim 3, 11, etc.)
The composition comprises amounts of each component in ranges which overlap the claimed ranges of claims including but not limited to claims 3, 7 and 11-20.  To wit:
0.002-40 wt. % (a) lubricity agent, where the lubricant agent has at least one of:
	A1 – carboxylic, mono, di, tri, polycarboxylic acid with 12-100 carbon atoms and including fatty acids [0048-0049] (meeting claim 8 for a fatty acid) and strati or branched saturated or unsaturated mono carboxylic acid having 12 to 100 carbon atoms and combinations thereof (See claim 34 a1 of reference) thereby encompassing C14-18 and C16-22 unsaturated alkyl carboxylic acid of instant claim 18. 
A3 – condensation product of ricinoleic acid [0058]  (i.e. hompolymer of ricinoleic acid)
0.002-40 wt. % component (b) of at least one corrosion inhibiting compound
mono, di tri or polycarboxylic acids 4 to 12 carbons and their salts, esters and ethoxylates (meeting the limitation of claims 1, 9 and 19 and claim 6 for a ferrous corrosion inhibitor of a polycarboxylic acid)
	B4 – thiazoles and their derivatives
	B5 – triazoles and their derivatives including benzotriazole and tolytriazole [0077] (meeting the limitations of claims 1, 2, 9 and 19 and claim 5 for a non-ferrous corrosion inhibitor such as one with a triazole with toly and/or benzo group) 
0.002-45 wt. % of C at least one emulsifying an dispersing agent which is selected from nonionic (meeting the limitation for a lubricating agent of claims 1, 9 and 19 and claim 8) anionic and zwitterionic surfactants
	Where C includes:  ether carboxylates
				Block and random copolymers (i.e. polymeric surfactant of claim 8 and meeting limitation for a lubricating agent) 
				Anionic surfactants with at least one sulfonate group,
				Phosphate esters, (meeting the limitations of claims 1, 9 and 19 for a phosphate ester) which may have 4- 24 carbons which may be branched [0109] rendering obvious 2 ethyl hexyl phosphate  see also Table 1 for phosphate decyl alcohol ethoxylate ether phosphate)
0.002 to 30 wt.% alkalinity agent  component D selected from hydroxides and carbonates including small amounts of alkanol amine or alkyl amine or both such as primary alkanol amines such as amino methyl propanol, (meeting the limitation for as primary amine, amine with alcohol groups, amines with methyl groups of claim 1 and claims 4, 9 and 19) etc. in ranges of 0.01 to 5 wt.% and 

    PNG
    media_image8.png
    98
    517
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    451
    540
    media_image9.png
    Greyscale

0.004 to 99 wt.% water (Claim 34 reference)  the water is DI water [0206][0210] (i.e. deionized water) including mono isopropyl amine (i.e. a primary amine without repeating propylene units of instant claim 4) and includes alkyl amines such as dicyclic hexylamine (meeting the limitation for cyclo amine compounds of claim 1 and thereby overlapping and encompassing cyclohexamine N-cyclohexyl of instant claim 10) and diglycolamine (i.e. 2-(2-aminoethyoxy)ethanol. [0120]
phosphates include esters with one or two alkyl groups of 4 – 24 carbons linear or branched chain [0109] (overlapping and encompassing phosphoric acid 2-ehtyl hexyl ester of instant claim 15. 
Component a of the composing includes dicarboxylic acids having 12-100 carbons [0023] and component b includes dicarboxylic acids [0028]  such as those having 4 to 12 carbon atom chain length or 6 to 10 carbon atom chain length [0073] overlapping and encompassing decamethylenedicaroboxylic acid and 1, 9 nonanedicarboxylic acid and 1, 8 octanedicarboxylic acid of instant claim 11. 
(Figure provided in introduction for convenience of applicant to visualize carbon chain and not relied upon for rejection).  
The composition may comprise rapeseed oils and acids (Table 2) (rendering obvious claim 18 for brassica campessris oil (i.e. rapeseed)).
The composition may be a concentrate (Table 1) and may be diluted by adding water in arrange of 20-99.5 wt.% [0142] and diluted so that 1 to d are in a range of 80 to 0.5 wt.% [0148] (overlapping the claimed range of dilution)
 At least one emulsifying or dispersing compound selected from the group:

    PNG
    media_image10.png
    553
    600
    media_image10.png
    Greyscale

The amines include C12 fatty amines [0095][0112]
The C3 component includes 5-9 ethoxyl oxide fatty acid C18; 5-9 EO fatty acid C18, 2-10 EO ether carboxylate, 2-10 EO ether carboxylate C18-44 (meeting the limitation for an ether carboxylate if claims 1, 7, 9 and 19) with overlapping moles ethylene oxide of claim 7
The phosphate esters include those with one or two alkyl groups which may be saturated or unsaturated [0109] (meeting the limitation for a phosphate ester of claim 1, 9 and 19 and rendering obvious claim 15)
SEE TABLE 2 FOR A LIST OF EXAMPLES OF THE COMPONENTS AS WELL.  For example:  
A3)  polyester of ricinoleic acid (i.e. condensate also meeting the limitation of claim 17 for 9 octadecanoic acid 12 hydroxy 9Z 12R homo polymer – identified in specification at p 9 as ricinoleic acid condensate i.e. polyester of ricinoleic acid)
polymerized ricinoleic acid ester which may be a condensation product of about four molecules [0058](i.e. homopolymer ricinoleic acid)
b1 dibasic acids C1 and C12 (i.e. ferrous corrosion inhibitor) 
b5 benzotriazole; (i.e. nonferrous corrosion inhibitor)
C3) 2-10 EO ether carboxylate C18-44 (i.e. ether carboxylate esp. with 2- 11 moles ethylene oxide)
C6) sodium stearic sulfonate 
C9) phosphate ester (meeting limitation for phosphate ester)
C10) fatty ester monoglyceride
C4)  EO/PO block copolymer (i.e. polymeric surfactant/lubricant)
Etc. 
Table 3 shows various examples of compositions comprising a lubricity agent; corrosion inhibiting compounds, dispersing agents; alkaline agents, transport agents of deionized water as well as optional compounds.
The reference teaches ricinoleic acid [049][0051][0056][0058]

    PNG
    media_image5.png
    310
    369
    media_image5.png
    Greyscale


[AltContent: arrow]
    PNG
    media_image7.png
    447
    341
    media_image7.png
    Greyscale



    PNG
    media_image6.png
    223
    710
    media_image6.png
    Greyscale

No boron or chlorine or paraffin base oil of Group I or Group II is required (meeting the limitations of claim 19) 
Further regarding Claims 12 and 20:  The range of “approximately” is open as no definition is provided.  Further since this is a concentrate which is diluted there is no indicia that the amount is in fact critical.  Overlapping ranges are disclosed by the cited In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The claims are rejected under section 103 in the alternative, assuming arguendo the prior art Zhao, does not anticipate the instant claims because even though the prior art expressly recites the claimed species and several of the claimed genus, it does not expressly recite them in the exact combination of the claims rendering obvious the combination thereof.  The rejection over Zhao is below offered in the alternative as obviousness rejections.  The examiner notes the reference expressly recites “one or more” of each component and expressly recites the claimed species as more fully below set forth.  As such the reference clearly establishes a prima facie showing of obviousness.  The scope and content of the prior art expressly recites required components used as “at least one” and expressly recites the genus and/or species of the instant claims as more fully below set forth along with similar properties (i.e. lubricant, anti corrosion, etc.) and the number of species recited is narrow (esp. as compared to the instant claims), one of ordinary skill in the art at the time of filing the invention would be motivated to combine the instantly claimed species, genus, prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)   "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  
Claim 17 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2014/0128299) as applied to claims 1-15 and 17-20 above further in view of Seemeyer et al (US 2008/0176778)
Regarding Claim 17:
Zhao discloses the limitations above set forth.  While the examiner maintains that the homopolymer of ricinoleic acid is obvious as above set forth, assuming arguendo it is not:
While the reference teaches the composition comprising anionic surfactant emulsifiers and dispersion compounds [0033][0079][0100] and teaches ricinoleic acid (i.e. 9-octadecenoic acid, 12-hydroxy-(9Z, 12R) and ricinoleic acid condensates (which applicant appears to indicate is a homopolymer of ricinoleic acid in the instant specification) however it does not expressly recite the terms: ricinoleic acid homopolymer.  
Seemeyer et al (US 2008/0176778) discloses a conveyor lubricant. The composition is similar to that of Zhao in that it comprises additives including various amines, polypropyl amines, etc. [0105] various EO polymers [0086] phosphates [0093].  

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the homopolymer of ricinoleic acid to the composition of Zhao to provide anionic surfactant properties to said composition esp. since Zhao expressly contemplates such an additive; i.e. adding the homopolymer or ricinoleic acid amounts to nothing more than use of a known compound in a known environment (i.e. aqueous/lubricious compositions) to achieve an entirely expected results (i.e. anionic surfactant properties).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2014/0128299) as applied to claims 1-15 and 17-20 above further in view of Abe, Nogues Lopez (WO 2004/037960A1)
Regarding Claim 16:
Zhao discloses the lubricant composition limitations above set forth.  Zhao discloses the composition comprising 2-10 EO ether carboxylate having C18-44 carbons in Table 2 does not expressly disclose the ether to possess an unsaturated bond (i.e. oleic acid).  
Abe Nogues Lopez teaches a lubricant composition comprising ether carboxylates such as those having a chemical formula which overlaps and 
    PNG
    media_image11.png
    239
    739
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    485
    772
    media_image12.png
    Greyscale
(P4 L30-P5L15)  the carboxylates are used in aqueous form as a lubricant such as for cans, drums etc. in a range of 0.1 to 30 wt. % and can be a concentrate (P5 L33- P6 L8)) The composition also comprises additional additives including ionic surfactants, emulsifiers, bactericides, corrosion inhibitors, etc. IP6 L5-12) and example is an oleic ether carboxylate with a degree of ethoxylation of 2 (Table 1 P8)(meeting the claimed compound) 

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the oleic ether carboxylate with EO of 2 etc. as taught by Abe Nogues Lopez in the amounts taught therein to the composition of Zhao to provide improved friction coefficient without foaming.
 Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive. 
Applicant argues Zhao teaches away from using the amine component of the instant claims.  This is not persuasive.  
As more fully above set forth Zhao expressly recites the composition comprising an alkalinity agent and expressly recites the instantly claimed amine component as an alkalinity agent including methanol amine, amino methyl propanol, and mono iso propyl amine [0120]   See also claim 1 of the reference requiring an alkanol alkalinity component.  See also claim 37 which recites the composition is zero VOC OR petroleum oil free OR alkanol amine free OR amine free.  See also claim 54 of reference requiring fatty amines.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson
Applicant argues the reference does not teach the newly additive negative limitations of claim 19.  Zhao does not require the components set forth in negative limitations in claim 19 as above set forth.
Applicant argues the reference does not teach the species of benzotriazole set forth in certain amended claims.  Zhao teaches a tolytriazole which renders obvious the claimed isomer as more fully above set forth. 
Applicant argues the species set forth in certain amended claims 10 -11, 15-17 and 19 are not taught by the reference (i.e. di cyclic amine, etc. overlapping chain di carboxylic acid, overlapping branched alkyl phosphate, etc.).  As more fully above set forth the reference renders obvious the claimed species and additional prior art as secondary reference is now cited for certain dependent claims.
The applicant is invited to schedule a telephone interview to discuss the possibility of narrowing the claims to further prosecution.
For the above reasons the rejections as above set forth are maintained and made final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   A PTO 892 accompanies this office action citing to the newly cited prior art of the above rejections.  See also PTO 892 accompanying the prior office action.  For example:
Kim et al (US 2008/0171680) discloses a water soluble metal working fluid comprising 5-70 % wt. additive and 95 % of distillation residue generated in production of biodiesel and used as a base oil and 0 to 40 wt.% of ion exchange water (Claim 1 ricinoleic acid condensate, the surfactant includes an ethoxide of castor oil, oleylamine, a pH booster of monoethanolamine, a metal corrosion inhibitor of benzotriazole, rust inhibitor of sebacic acid, a defoamer, a preservative (Claim 5 reference) 
(US 9,605,232) discloses a metal working agent comprising a naphthene base mineral oil, a condensed fatty acid such as ricinoleic acid (See claim 4 of reference) in an amount of 7.5 to 17 mass % of the oil agent naphthene (See claim 1 reference) and a carboxylic acid (See claim 6 reference) an amine compound (See claim 8 reference) such as an alkanolamine (See claim 16 of reference and water (Claim 11 of reference) and the oil agent is diluted with water (Claim 12 reference) and a nonionic surfactant such as a polyoxyethylene alkyl ether, a polyoxyethylene sorbitan fatty acid ester (See claim 19 reference) 
Gibbons et al (US 2015/0064741) disclose a metal working fluid (Abstract) comprising 
Metal deactivators of tolytriazole, corrosion inhibitors of monoisopropanolamine, benzotriazol tolytriazole sebacic acid, antimicrobial, extreme pressure agents of phosphate esters and phosphate fatty acid and combinations thereof, antifriction agent of soybean oil, ricinoleic acid condensate, bactericide, antioxidant, chelating agent, pH regulator such as monoethanolamine [0037] 
Yamada et al (US 6,413,917) discloses composition soluble in water which is a cutting oil comprising a condensation product of ricinoleic acid (C4 L50-63) and extreme pressure additives, oil agents rust preventives, antimicrobials, defoaming agents e(C5 L52-60)
Takagi et al (US 2015/0299599) teaches a metal working water soluble composition [0028] comprising
A -  alpha olefin prior to dilution of 14-65 mass % [0030]
B-  A dehydration condensed fatty acid of ricinoleic acid in amounts of 5 to 30 mass % prior to dilution [0032-0033] [0097]
C – a mono carboxylic and a dicarboxylic acid such as adipic, suberic, sebacic azelac and dodecane diacides [0039] 
D – alkylamine and alkanolamine of 2-30 mass %including monoethanolamine [0040,0043,0046]
E – nonionic surfactant including ethoxylene oxide adducts of alcohols in range of 1- 20 mas % [0051-0052]
F – water in amount of 3- 50 mass % [0054] in undiluted concentrate
And other additives such as surfactant, lubricity improver, metal deactivator, defoamer, antiseptic, antioxidant and the like [0055]
The surfactants include alkylbenzene sulfonate, quaternary ammonium salts, etc. [0056]
Lubricity improvers include vegetable oils such as castor oils [0057] 
Metal deactivator and antioxidants include benzotriazole and phosphates such as sodium phosphate, and phosphate derivative s and the like  [0058]
Antiseptic and defoamers includes polyether based compounds, alkylbenzimidazoles etc. [0060-0061] 
The composition can be diluted with ion exchanged water 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAMELA H WEISS/Primary Examiner, Art Unit 1796